EXHIBIT 4.5 ATHERONOVA inc. NON-QUALIFIED STOCK OPTION AGREEMENT ATHERONOVA INC. Notice Of NON-QUALIFIED STOCK OPTION Grant You have been granted the following Non-qualified Stock Options (“ Options ”) to purchase Common Stock of AtheroNova Inc. (the “ Company ”): Name of Optionee: Joan Shaw Total Number of Shares Granted: Exercise Price Per Share: Grant Date: February 20, 2013 Vesting Commencement Date: February 20, 2013 Vesting Schedule: 25% on the first anniversary of the Vesting Commencement Date, and 6.25% on the last day of each 3-month period thereafter until fully vested. Expiration Date: February 20, 2020 By your signature and the signature of the Company’s representative below, you and the Company agree that Options are granted under and governed by the terms and conditions of the Non-qualified Stock Option Agreement which is attached hereto and made a part of this document. By your signature below you also represent and warrant that you are an accredited investor within the meaning of Rule 501 of Regulation D promulgated under the Securities Act of 1933, as amended (the “ Securities Act ”), that you have received or had full access to all the information you consider necessary or appropriate to make an informed investment decision with respect to your receipt of Options and are aware of the Company’s business affairs and financial condition, and that you are acquiring Options for your own account for the purpose of investment and not with a view to distribute the same, or for resale in connection with any distribution thereof, within the meaning of the Securities Act. Optionee: AtheroNova Inc. /s/ Joan Shaw By: /s/ Mark Selawski Name: Joan Shaw Its: Chief Financial Officer ATHERONOVA INC. NON-QUALIFIED STOCK OPTION AGREEMENT 1. Terms . Unless provided otherwise in the Notice of Non-qualified Stock Option Grant (“ Notice of Grant ”), the following standard terms and conditions (“ Standard Terms ”) apply to Options granted to you hereunder. Your Notice of Grant and these Standard Terms constitute the entire understanding between you and the Company. 2. Non-qualified Stock Options . Options are not intended to be incentive stock options under Section 422 of the Internal Revenue Code of 1986, as amended (the “ Code ”) and will be interpreted accordingly. 3. Price . The exercise price of Options (the “ option price ”) is at least 100% of the market value of Common Stock on the date of grant, as specified in the Notice of Grant. 4. Term and Exercise . (a)To the extent Options have become exercisable (vested) during the periods indicated in the Notice of Grant and have not been previously exercised, and subject to termination as provided in these Standard Terms and the requirements of these Standard Terms and the Notice of Grant, you may exercise Options to purchase up to the number of shares of Common Stock set forth in the Notice of Grant by delivering a written notice in the form of Exhibit A attached hereto (“ Notice of Exercise ”) to the Company in the manner specified pursuant to Section 10(f) hereof. Such Notice of Exercise shall specify the election to exercise Options, the number of shares of Common Stock for which they are being exercised and the form of payment, which must comply with Section 4(b) . The Notice of Exercise shall be signed by the person who is entitled to exercise Options. In the event that Options are to be exercised by the Optionee’s representative, the Notice of Exercise shall be accompanied by proof (satisfactory to the Company) of the representative’s right to exercise Options. Options shall be deemed exercised with respect to the number of shares of Common Stock subject to a proper Notice of Exercise upon receipt by the Company of the duly executed Notice of Exercise and payment of the option price of such shares of Common Stock in accordance with Section 4(b) . Notwithstanding anything to the contrary in these Standard Terms, no part of Options may be exercised after the Expiration Date set forth in the Notice of Grant. (b)The process for exercising Options (or any part thereof) is governed by these Standard Terms and the Notice of Grant. Exercises of Options will be processed as soon as practicable. The option price may be paid: (i)in cash; (ii)by delivery of already owned shares of Common Stock; (iii)through payment under a broker-assisted sale and remittance program acceptable to the Company; (iv)through net issue exercise based on the following formula: Net Number (A x B) - (A x C) B For purposes of the foregoing formula: A the total number of shares with respect to which Options are then being exercised. B the market value of Common Stock on the date immediately preceding the date of the Notice of Exercise. C the option price then in effect at the time of such exercise. (v)in any combination of the foregoing. Options may not be exercised for fractional shares. Shares of Common Stock will be issued as soon as practicable (subject to Section 4(c) below). You will have the rights of a stockholder only after the shares of Common Stock have been issued. (c)Notwithstanding the foregoing, (i) the Company shall not be obligated to deliver any shares of Common Stock during any period when the Company determines that the exercisability of Options or the delivery of shares hereunder would violate any federal, state or other applicable laws and/or may issue shares subject to any restrictive legends that, as determined by the Company’s counsel, is necessary to comply with securities or other regulatory requirements, and (ii) the date on which shares are issued may include a delay in order to provide the Company such time as it determines appropriate to address administrative matters. (d)If the number of outstanding shares of Common Stock shall at any time be increased or decreased by declaration of a stock dividend, a stock split, a reverse stock split, a combination of shares or a similar transaction, or if the outstanding shares of Common Stock are changed or exchanged for a different kind of securities of the Company by a recapitalization, reorganization or any similar equity restructuring transaction affecting the shares of Common Stock, the Company shall make appropriate adjustments to the number and kind of shares of Common Stock or other securities that are subject to or issuable upon exercises of Options, and to the exercise or settlement prices of such Options. Any such adjustments shall appropriately maintain the proportionate numbers of shares of Common Stock or other securities subject to Options, and shall be made without changing the aggregate exercise or settlement price. (e)IF AN EXPIRATION DATE DESCRIBED HEREIN FALLS ON A WEEKDAY, YOU MUST EXERCISE YOUR OPTIONS BEFORE 12:00 P.M. LOS ANGELES TIME ON THE EXPIRATION DATE. IF AN EXPIRATION DATE DESCRIBED HEREIN FALLS ON A WEEKEND, YOU MUST EXERCISE YOUR OPTIONS BEFORE 12:00 P.M. LOS ANGELES TIME ON THE LAST BUSINESS DAY PRIOR TO THE EXPIRATION DATE. 2 5.
